


Exhibit 10.3


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is entered into by and between GREGORY
A. GEHLMANN, an individual residing at 9748 Tiffany Hill Court, Cincinnati, OH
45241 (“Consultant”), and FIRST FINANCIAL BANK, N.A., a national association,
located at 300 High Street, Hamilton, Ohio 45011 (the “Company”).


WHEREAS, the Consultant has agreed to serve as a consultant providing
analytical, investigative, legal, risk management, research and/or related
services as requested by the Company in accordance with the terms and conditions
set forth herein; and
 
WHEREAS, the Company has agreed to accept the Consultant’s services in exchange
for its obligations under this Agreement.


NOW, THEREFORE, in consideration of the following terms, covenants, and
conditions, the parties agree as follows:


1.
The term of this Agreement shall be the period commencing as of November 2,
2013     and continue until December 2, 2013 unless earlier terminated by either
party, after giving ten days’ written notice to the other party; provided,
however, that the Agreement shall terminate earlier upon the mutual agreement of
the parties or upon the death or incapacity of the Consultant. The Agreement is
renewable upon the mutual written agreement of the parties.



2.
The Consultant agrees to serve as a consultant to the Company and its affiliates
and subsidiaries during the term of this Agreement by providing services
described in the attached Schedule A. The Consultant agrees to use his best
efforts to complete all assignments under this Agreement in a timely manner and
in any event on or before December 2, 2013.



3.
The Company shall pay to Consultant the sum of $10,000.00 in exchange for
Consultant providing the services described in Schedule A. This payment shall be
made within 15 days of completion of the services.



4.
The Consultant is an independent consultant in the making and performance of
this Agreement, and is not, and will not be construed to be an employee of the
Company.



5.
The Consultant understands and agrees that he, as a non-employee of the Company,
is not covered by the Company’s workers’ compensation insurance policy in the
event of a work site injury and is not eligible for any other benefits
(including but not limited to medical, life insurance, pension, 401(k)) provided
to employees of the Company.



6.
The Consultant acknowledges that as an independent contractor, the Company will
not withhold any taxes from payments made to the Consultant. Consequently, the
Consultant will be responsible to account for and pay all necessary taxes,
including but not limited to State and Federal income taxes, Social Security
taxes, unemployment contributions, disability insurance, and any estimated
payments or withholdings required for such taxes.



7.
The Consultant understands and acknowledges that during the term of this
Agreement, the Consultant may acquire or has acquired knowledge of trade
secrets, work product, and other confidential data of the Company. The
Consultant, in order to perform his obligations under





--------------------------------------------------------------------------------




this Agreement, must necessarily acquire and utilize knowledge of such trade
secrets, work product and confidential data, all of which the Consultant
acknowledges are not generally known outside of the Company. The Consultant
agrees to keep all such trade secrets, work product and confidential data secret
and not to release such information to persons not authorized by the Company to
receive such information during the term of this Agreement and at all times
following its termination or expiration. Consultant furthermore, in the event
the Consultant provides legal advice, such advice is subject to the
attorney-client privilege.


8.
The Consultant agrees that any data, equipment, and/or materials furnished to
the Consultant by or for the benefit of the Company for use hereunder will
remain the property of the Company. Within ten (10) days of completion of
services by the Consultant, the Consultant will return all data, equipment,
and/or materials to the Company or, upon specific instructions from the Company,
will dispose of or destroy the same. The Consultant will certify to the Company
as to the return, disposal or destruction of all such data, equipment and/or
materials pursuant to the Company’s instructions.



9.
Any work product, files or data generated under the terms of this Agreement are
the property of the Company and will be delivered promptly by the Consultant to
the Company in connection with each assignment pursuant to this Agreement. Upon
termination of this Agreement, the Consultant will promptly deliver to the
Company any such work product still in his possession, whether or not completed.



10.
The Company agrees to protect, indemnify, hold harmless and defend the
Consultant from and against all losses, damages, demands, claims, suits, and
other liabilities (collectively, “Claims”), including attorney fees and other
expenses of litigation, asserted against the Consultant by third parties in
connection with the performance of the services contemplated hereunder, or by
reason of the Consultant being present on the Company’s premises (a) if the
Consultant is successful with respect to such Claims or (b) if not wholly
successful, then if the Consultant is determined by the Company to have acted in
good faith, in what he reasonably believed to be the best interests of the
Company and/or the third party or at least not opposed to its best interests
and, in addition, with respect to any criminal Claim, is determined by the
Company to have had reasonable cause to believe that his conduct was lawful or
had no reasonable cause to believe that his conduct was unlawful.



11.
The Company, in exchange for the benefits provided by the Consultant in this
Agreement, hereby irrevocably and unconditionally releases and waives on behalf
of the Company, its subsidiaries and affiliates, all Claims and causes of action
relating to the services performed by the Consultant hereunder asserted against
the Consultant, his heirs, executors and assigns; provided, however, that the
Company does not release any Claims that may accrue against the Consultant that
arise out of willful misconduct on the part of the Consultant, nor does the
Company waive any of its rights to seek enforcement of the provisions of this
Agreement. The services shall be performed in accordance with the highest
standards of professionalism and workmanship.



12.
Both parties freely and voluntarily execute this Agreement after having been
apprised of all the relevant information relating to the Agreement. The
Consultant acknowledges he has had the opportunity to consult legal counsel
prior to the execution of this Agreement.



13.
This Agreement will be construed in accordance with the laws of the State of
Ohio.







--------------------------------------------------------------------------------




14.
If any term in this Agreement is found to be unenforceable or invalid, this
shall not affect the other terms in this Agreement, all of which will continue
in effect as if the unenforceable or invalid term had not been included.



15.
This Agreement and the accompanying Confidentiality Agreement set forth the
entire agreement between the parties and fully supersede any and all prior
agreements or undertakings between the parties. Any amendments or modifications
of this Agreement must be made in writing and signed by both parties.



16.
Any notice to be given under this Agreement shall be sufficient if it is in
writing and is sent by certified or registered mail or by nationally-recognized
courier service to the addresses set forth in the first paragraph hereof (and if
to the Company, to the attention of the Board of Directors or a designate
thereof), or as otherwise directed in writing by the parties from time to time.



17.
This Agreement may be executed in counterparts, each of which will be deemed to
be an original, and all such counterparts will together constitute one and the
same Agreement. Legible, executed originals received by facsimile or electronic
transmission will also be deemed to be originals.



GREGORY A. GEHLMANN
 
FIRST FINANCIAL BANK, N.A.
 
 
 
 
 
  /s/ Gregory A. Gehlmann
 
By:
     /s/ Anthony M. Stollings
 
 
Printed Name:
Anthony M. Stollings
 
 
Title:
     EVP & CFO







--------------------------------------------------------------------------------




SCHEDULE A                    Gehlmann Consulting Agreement






1.
Services Description: Consultant will complete the services described below
pursuant to the terms and conditions set forth in this Agreement.



•
ERISA matters - clean up final documents, employee materials, participation in
remaining calls and documentation of decisions

•
FDIC matters - this will be a download of issues, preferably in written form,
providing history, outline of issues, development of strategy and where strategy
was headed on items such as

◦
IHE

◦
FHLB Indy

◦
SBA repurchase, other off balance sheet issues

◦
Indemnification requests - status, current, proposed and should be thinking
about

◦
IMC wrap up

•
Other topics as agreed upon by Company and Consultant



2.
Work Location: Consultant’s home office.



3.    Expenses: The Company will reimburse the Consultant for reasonable travel
and other expenses (including, but not limited to, expenses for long-distance
telephone calls, copying, courier service and postage) incurred in connection
with performing the services under this Agreement, in accordance with the
Company’s then-applicable policies and practices. An invoice for such expenses
shall be submitted to the Company’s Chief Financial Officer or a designate
thereof on or before December 15, 2013. Each invoice will include:


•
description of reasonable expenses, if any, incurred during the invoiced time
period in connection with services performed,

•
receipts supporting expenses incurred.



4.    Payment is due to Consultant within 30 days of receipt of a completed
invoice.






















